Citation Nr: 1604215	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  In April 2015, this appeal was before the Board, at which time it was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran contends that he entitled to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

As noted in the Board's April 2015 remand, the Veteran's claim was originally one for entitlement to service connection solely for PTSD.  However, when a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the record reflects the Veteran has been diagnosed with major depressive disorder and adjustment disorder with depressed mood.  In addition, the record indicated that he has exhibited, at times, PTSD-like symptoms.  Therefore, the Veteran's claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD and major depressive disorder. 

The Board finds that a remand is necessary in order to afford the Veteran a VA psychiatric examination.  The Veteran last underwent VA examination in April 2013, in connection with what was then a claim for service connection for PTSD.  At that time, the VA examiner found that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM) criteria for PTSD.  The examiner diagnosed the Veteran with major depressive disorder, and determined it was less likely than not that the disorder was related to the Veteran's military service.  However, the examiner did not provide a rationale for such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In a September 2015 VA treatment note, the Veteran is noted to have tested positive on a mental health screening for PTSD.  In addition, his treatment records from that time period contain references to "PTSD/nightmare."  

Therefore, in light of the inadequate April 2013 opinion, as well as the Board's expansion of the Veteran's claim to include all psychiatric disorders, and recent indications of a possible PTSD diagnosis, the Board finds that further examination is necessary in order to ascertain the nature and etiology of each of the Veteran's claimed acquired psychiatric disorders, to include PTSD and major depressive disorder. 

The Board notes, as well, that the classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the fifth edition of the DSM (DSM-5).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Here, the AOJ certified the Veteran's appeal to the Board in May 2013.  Hence, DSM-IV is still the governing directive for this case.

Finally, in its April 2015 remand, the Board instructed the AOJ to obtain outstanding treatment records or examination reports from a juvenile detention center, the Veteran's former employer.  In a May 2015 statement to VA, the Veteran indicated that the center had closed and no such records existed.

The April 2015 remand also instructed the AOJ to obtain outstanding and updated mental health treatment records from the Fort Sill, Oklahoma VA outpatient treatment center, from 1989 to 1991.  In a September 2015 finding, it was determined that there were no records from the Fort Sill facility for the requested dates.  In addition, the AOJ was instructed to obtain additional records from the Temple VAMC, if such records existed.  No such records were found to exist.  

Additionally, the AOJ was asked to obtain all of the Veteran's treatment records from the Lawton/Fort Sill, Oklahoma VA outpatient clinic dated from 1999 to November 2007, and from December 2013 to the present.  In response, records from the Oklahoma City VAMC from November 2007 through September 2015 were associated with the Veteran's file.  These records include the Veteran's treatment records from the Lawton/Fort Sill outpatient clinic for that time period.  However, neither records from the outpatient clinic for the 1999 through November 2007 time period, nor a negative response indicating their unavailability, was associated with the Veteran's file.  On remand, the AOJ will once again be asked to obtain records from this time period and associate them with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder complete VA clinic records from the Lawton/Fort Sill VA OPC for the time period from January 1999 to November 2007.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and major depressive disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the VA psychologist or psychiatrist is asked to furnish an opinion with respect to the following:

   a) Identify all acquired psychiatric disorder(s) in accordance with DSM-IV criteria.

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's treatment history, to include diagnoses of major depressive disorder and the September 2015 positive PTSD screen.

   b) Then, with regard to each such diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

